Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-13 directed to inventions non-elected without traverse.  Accordingly, claims 1-13 been cancelled.
Allowable Subject Matter
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record Jung (US 2017/0064845), Ouderkirk (US 2007/0153384), Benson (US 2006/0257678), and Kato (US 2016/0039705) while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in claim 14.  	Specifically, none of Jung, Ouderkirk, Benson, and/or Kato teach or reasonably suggest, when considered alone or in combination, a cover glass including glass wool, the cover glass comprising: a first area; and a second area connected to the first area and bent away from the first area, wherein the second area includes a plurality of protrusions and valleys between the protrusions which are adjacent, and wherein the second area further includes the glass wool to fill the valleys between the protrusions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783